20 CR 750 -2                                                         FILE/2D020
                       Case: 1:20-cr-00750 Document #: 23 Filed: 10/29/20 Page 1 of 5 PageID #:194
USA v. Marko Nikolic                                                      10/29
Government's Exhibit                                                   THOMA.SDG   . BRUTO
                                                                                    T R
                                                                                             N
                                                                                        ICT COURT
                                                                          , U .S IS
Judge Susan E. Cox                                                  CLERK
                                       13791 Northwest 19th Avenue, Opa-locka, FL 33054
           https://www.trulia.com/p/fl/opa-locka/13791-nw-19th-ave-opa-locka-fl-33054--2093586947?mid=0#lil-mediaTab




                                                                                                              Government Exhibit A
                                                                                                                           20 CR 750
                                                                                                    US v. Nikolic, Detention Hearing
    Case: 1:20-cr-00750 Document #: 23 Filed: 10/29/20 Page 2 of 5 PageID #:195




2
    Case: 1:20-cr-00750 Document #: 23 Filed: 10/29/20 Page 3 of 5 PageID #:196




3
    Case: 1:20-cr-00750 Document #: 23 Filed: 10/29/20 Page 4 of 5 PageID #:197




4
              Case: 1:20-cr-00750 Document #: 23 Filed: 10/29/20 Page 5 of 5 PageID #:198




    https://www.google.com/maps/place/13791+NW+19th+Ave,+Opa-locka,+FL+33054/@25.8998328,-80.233318




5
